Citation Nr: 9924612	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  92-17 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for chronic bronchitis 
with chronic obstructive pulmonary disease (COPD), currently 
rated at 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to November 
1965.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1993 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 

During the pendency of the appeal, the BVA, in an August 1998 
decision, remanded the case for further development, and 
following the attempted accomplishment of the requested 
development, the case was returned to the Board for appellate 
review. 


REMAND

After reviewing the claims files the Board finds that still 
additional development is in order with respect to the 
veteran's claim of entitlement to an increased evaluation for 
chronic bronchitis with COPD.  In this regard, the disorder 
at issue has been evaluated under 38 C.F.R. § 4.97, 
Diagnostic Codes 6603 (1996) and 6604 (1998).  At a VA 
pulmonary function test in December 1998, the veteran had a 
forced expiratory volume in one-second (FEV1) value of 38 
percent of that predicted.  This would suggest that a total 
rating was in order.  38 C.F.R. § 4.97, Diagnostic Code 6604 
(1998).  His forced expiratory volume in one second to forced 
vital capacity (FEV1/FVC), however, was 80 percent.  Such a 
result suggests that only a 10 percent rating is warranted.  
Id.  Clearly, this vast discrepancy must be explained.

The Board acknowledges that the VA examiner in March 1999, 
after conducting another pulmonary function test, attempted 
to explain the discrepancy by noting that the veteran's total 
lung capacity (TLC) was also reduced, which, in turn, caused 
the FEV1 and FVC to be relatively lower than they were.  He 
concluded that, based on the smaller TLC to begin with the 
veteran's FEV1 and FVC were not as severely reduced as they 
appeared.  There also appears to be a suggestion that the 
cause of the reduction in TLC was the appellant's obesity.  
Notably, however, that specific suggestion was never 
memorialized as a conclusion of fact by any examiner, and, 
regardless how logical such a conclusion may be, the Board 
may not rely on its own unsubstantiated medical judgment in 
the resolution of claims.  See Crowe v. Brown, 7 Vet. App. 
238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

Therefore, further development is in order to clarify whether 
the veteran's reduced TLC was caused by either his service 
connected chronic bronchitis with COPD or his non-service-
connected disabilities.  Tobler v. Derwinski, 2 Vet. App. 8 
(1991).  

Accordingly, this case is REMANDED for the following action:

1.  The claims files should be referred 
to the examiner who conducted the March 
1999 VA examination for his rereview of 
the evidence of record and his prior 
examination report.  Thereafter, the 
examiner should offer an opinion 
detailing with as great precision and 
detail as possible why the appellant's 
TLC is reduced, and the role that obesity 
may play in reducing TLC, and in turn 
FEV1.  If COPD is responsible for some 
reduction in TLC, that degree of 
reduction should be expressed in 
percentage terms.  Any opinion expressed 
must be supported by a complete 
rationale.  If the requested opinion 
cannot be provided, the examiner must 
explain why.  The report should be typed.

2.  If the examiner who provided the 
March 1999 is unavailable, the veteran 
should be afforded a new VA pulmonary 
examination to determine the nature and 
extent of his reduced TLC, which was 
opined by the March 1999 VA examiner to 
have caused lowered FEV1 and FVC levels 
to be relatively lower.  The examination 
must include a pulmonary function test 
that contains results for FEV1, FEV1/FVC, 
and DLCO(SB) studies as mandated by 
38 C.F.R. § 4.97, Diagnostic Code 6604.  
The examiner should report the findings 
consistent with the revised regulatory 
criteria cited above, to include the 
meaning of the pulmonary function test 
scores.  The examiner should also review 
the revised criteria for rating pulmonary 
disabilities as discussed above, together 
with the criteria in effect prior to 
October 7, 1996.  Since it is important 
that each disability be viewed in 
relation to its history, the veteran's 
claims folders and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination.  Following 
completion of the examination, the 
examiner must offer an opinion as to 
whether the veteran's reduced TLC, if 
found on pulmonary function testing, was 
caused by either his service-connected 
chronic bronchitis with COPD, or by non-
service-connected disabilities, to 
include obesity.  In offering the opinion 
the examiner must address the March 1999 
VA examiner's opinion.  The complete 
rationale for each opinion expressed 
should be set forth in a typewritten 
report.

3.  Following completion of the 
foregoing, the RO should review the 
claims files to ensure that all of the 
foregoing development has been completed 
in full.  If the requested development is 
not in complete compliance with the 
instructions provided above appropriate 
action must be taken.

Upon completion of the above development, the RO should 
readjudicate the issue remaining on appeal.  If the 
determination remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case, and be given an opportunity to 
respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


